Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 12/04/2020.
Priority
This application, not published yet, is a continuation of US application 15/536,296, filed 06/15/2017, Pub. No. US 2017/0362305 A1, which is a National Stage of International Patent Application No. PCT/US2015/65237, filed 12/11/2015, Pub. No. WO2016/100116, which claims benefit of US provisional application 62/093,118, filed 12/17/2014. 
A Request For Participation In The Global/IP5 Patent Prosecution Highway (PPH) Pilot Program In The USPTO has been filed 12/04/2020 and granted 01/28/2021.
Status of Claims
Claim 1 is currently pending.  Claim 1 is subject to election of species requirement set forth below.  
Election of Species
This application contains claims directed to the following patentably distinct species of immunogenic conjugates.
The species election of both (1) and (2) is required:
(1)	an immunogen of the identified chemical structure that comprises sirolimus, wherein sirolimus is linked at carbon atom 26 or 32 through an oxime functionality to an 5=BSA)

    PNG
    media_image1.png
    586
    737
    media_image1.png
    Greyscale



(2)	a conjugate(s) of a modified sirolimus of formula IIA and lIB linked to an immunogenic carrier at ring atom 26 or ring atom 32, such as, for example, a BSA conjugate VIIa and/or a BSA conjugate VIIb is required: 

    PNG
    media_image2.png
    186
    1066
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    523
    662
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    483
    677
    media_image4.png
    Greyscale

(1) and (2) are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  For example, it is evident from prior art that the antibodies with the different structures/specificities are generated upon the use of immunogens with varied position and composition of a crosslinker between a hapten and an immunogenic carrier.  See Goodrow et al., “Strategies for Immunoassay Hapten Design,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 9, pp. 119–139 (IDS submitted 12/04/2020); and Szurdoki et al., “Important Factors in Hapten Design and Enzyme-Linked Immunosorbent Assay Development,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 4, pp. 39–63 (IDS submitted 12/04/2020).  
In addition, the species of both (1) and (2) are not obvious variants of each other based on the current record.  
The immunoconjugates of both (1) and (2) encompass a plurality of distinct species, and Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for both (1) and (2) or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claim 1 is generic.
There is an examination and search burden for the patentably distinct species due to their mutually exclusive structural, physico-chemical and/or biological characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641